Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08071 Lazard Retirement Series, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2008 FORM N-Q Item 1 Schedule of Investments. Lazard Retirement Series, Inc. Portfolios of Investments September 30, 2008 (unaudited) Description Shares Value Lazard Retirement U.S. Strategic Equity Portfolio Common Stocks99.3% Alcohol & Tobacco4.6% Molson Coors Brewing Co., Class B $ Philip Morris International, Inc. Reynolds American, Inc. Automotive0.6% The Goodyear Tire & Rubber Co.(a) Banking3.3% Bank of America Corp. Hudson City Bancorp, Inc. Wells Fargo & Co. Cable Television2.3% Comcast Corp., Class A Chemicals1.8% Air Products & Chemicals, Inc. The Dow Chemical Co. Computer Software7.4% Microsoft Corp. Oracle Corp. (a) Symantec Corp. (a) Drugs5.0% Merck & Co., Inc. Pfizer, Inc. Wyeth Electric1.5% American Electric Power Co., Inc. Energy Exploration & Production0.3% Apache Corp. Energy Integrated10.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Valero Energy Corp. Energy Services0.9% BJ Services Co. Financial Services5.2% Ameriprise Financial, Inc. Citigroup, Inc. JPMorgan Chase & Co. Visa, Inc. Food & Beverages4.3% Coca-Cola Enterprises, Inc. Kraft Foods, Inc., Class A Smithfield Foods, Inc. (a) Forest & Paper Products3.1% Ball Corp. Kimberly-Clark Corp. Health Services0.8% UnitedHealth Group, Inc. Housing1.4% Masco Corp. Insurance4.4% Marsh & McLennan Cos., Inc. PartnerRe, Ltd. The Allstate Corp. The Travelers Cos., Inc. Leisure & Entertainment3.1% Brinker International, Inc. Starbucks Corp. (a) Time Warner, Inc. Manufacturing8.9% Deere & Co. Dover Corp. General Electric Co. Honeywell International, Inc. Parker Hannifin Corp. Pitney Bowes, Inc. Textron, Inc. The Boeing Co. Medical Products6.8% Boston Scientific Corp. (a) Johnson & Johnson Metals & Mining0.9% Freeport-McMoRan Copper & Gold, Inc. Real Estate1.2% Public Storage REIT Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement U.S. Strategic Equity Portfolio (concluded) Retail8.4% CVS Caremark Corp. $ Foot Locker, Inc. J.C. Penney Co., Inc. Liz Claiborne, Inc. The Kroger Co. Wal-Mart Stores, Inc. Semiconductors & Components4.0% Analog Devices, Inc. Flextronics International, Ltd. (a) Intel Corp. Technology3.5% eBay, Inc. (a) International Business Machines Corp. Technology Hardware2.5% Cisco Systems, Inc. (a) Dell, Inc. (a) Telecommunications2.1% Verizon Communications, Inc. Transportation0.8% United Parcel Service, Inc., ClassB Total Common Stocks (Identified cost $4,328,720) Total Investments99.3% (Identified cost $4,328,720) (b) $ Cash and Other Assets in Excess of Liabilities0.7% Net Assets100.0% $ Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement U.S. Small Cap Equity Portfolio Common Stocks93.7% Automotive1.3% ArvinMeritor, Inc. $ Federal-Mogul Corp. (a) Tenneco, Inc. (a) Banking11.0% AMCORE Financial, Inc. Bank of the Ozarks, Inc. Cascade Bancorp East West Bancorp, Inc. IBERIABANK Corp. NewAlliance Bancshares, Inc. Prosperity Bancshares, Inc. Signature Bank (a) Sterling Bancshares, Inc. TCF Financial Corp. UCBH Holdings, Inc. Umpqua Holdings Corp. Chemicals2.3% Headwaters, Inc. (a) Hercules, Inc. Polypore International, Inc. (a) Solutia, Inc. (a) Commercial Services2.5% Waste Connections, Inc. (a) Watson Wyatt Worldwide, Inc., Class A Computer Software3.0% Ariba, Inc. (a) Secure Computing Corp. (a) Construction & Engineering1.7% Chicago Bridge & Iron Co. NV Dycom Industries, Inc. (a) Consumer Products2.0% Bare Escentuals, Inc. (a) Polaris Industries, Inc. Tempur-Pedic International, Inc. Drugs0.7% Cubist Pharmaceuticals, Inc. (a) Energy Exploration & Production2.8% Rex Energy Corp. (a) TXCO Resources, Inc. (a) Energy Integrated1.0% Alpha Natural Resources, Inc. (a) Foundation Coal Holdings, Inc. Energy Services5.1% Dril-Quip, Inc. (a) Flotek Industries, Inc. (a) Hercules Offshore, Inc. (a) Oceaneering International, Inc. (a) Oil States International, Inc. (a) Pioneer Drilling Co. (a) Trico Marine Services, Inc. (a) Financial Services2.4% Duff & Phelps Corp., Class A (a) Waddell & Reed Financial, Inc. Gas Utilities2.6% Northwest Natural Gas Co. South Jersey Industries, Inc. Health Services9.5% Air Methods Corp. (a) Amedisys, Inc. (a) Emergency Medical Services Corp., Class A (a) Five Star Quality Care, Inc. (a) inVentiv Health, Inc. (a) Kendle International, Inc. (a) Magellan Health Services, Inc. (a) Pediatrix Medical Group, Inc. (a) Skilled Healthcare Group, Inc., Class A (a) Varian, Inc. (a) Housing1.4% Beacon Roofing Supply, Inc. (a) Trex Co., Inc. (a) Insurance1.7% Flagstone Reinsurance Holdings, Ltd. HCC Insurance Holdings, Inc. Max Capital Group, Ltd. Leisure & Entertainment3.3% Bally Technologies, Inc. (a) Choice Hotels International, Inc. Ruby Tuesday, Inc. (a) Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement U.S. Small Cap Equity Portfolio (concluded) Texas Roadhouse, Inc. (a) $ Manufacturing7.7% Altra Holdings, Inc. (a) Kaman Corp. Knoll, Inc. RBC Bearings, Inc. (a) Regal-Beloit Corp. Stanley, Inc. (a) The Middleby Corp. (a) Medical Products4.5% American Medical Systems Holdings, Inc. (a) PSS World Medical, Inc. (a) Symmetry Medical, Inc. (a) Real Estate5.4% Digital Realty Trust, Inc. REIT Healthcare Realty Trust, Inc. REIT LaSalle Hotel Properties REIT Tanger Factory Outlet Centers, Inc. REIT Retail5.3% Brown Shoe Co., Inc. Iconix Brand Group, Inc. (a) Liz Claiborne, Inc. True Religion Apparel, Inc. (a) Semiconductors & Components5.4% CPI International, Inc. (a) Integrated Device Technology, Inc. (a) Microsemi Corp. (a) ON Semiconductor Corp. (a) Plexus Corp. (a) TTM Technologies, Inc. (a) Technology1.8% United Online, Inc. Technology Hardware5.2% Comtech Telecommunications Corp. (a) F5 Networks, Inc. (a) Houston Wire & Cable Co. Hughes Communications, Inc. (a) Polycom, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Telecommunications3.1% Alaska Communications Systems Group, Inc. NTELOS Holdings Corp. Transportation1.0% UTI Worldwide, Inc. Total Common Stocks (Identified cost $50,671,278) Principal Amount Description Value Repurchase Agreement8.6% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $4,470,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $4,464,413) Proceeds of $4,374,012 (Identified cost $4,374,000) $ Total Investments102.3% (Identified cost $55,045,278) (b) $ Liabilities in Excess of Cash and Other Assets(2.3)% ) Net Assets100.0% $ Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement International Equity Portfolio Common Stocks l 93.1% Argentina0.8% Tenaris SA ADR $ Canada2.2% Telus Corp. Finland1.6% Nokia Oyj France11.6% Axa BNP Paribas GDF Suez Groupe Danone Sanofi-Aventis Total SA Total France Germany8.1% Adidas AG Allianz SE Daimler AG E.ON AG Siemens AG Total Germany Greece2.1% National Bank of Greece SA OPAP SA Total Greece Ireland1.2% CRH PLC Italy2.8% Eni SpA UniCredit SpA Total Italy Japan14.2% Canon, Inc. Daito Trust Construction Co., Ltd. East Japan Railway Co. Hoya Corp. Inpex Holdings, Inc. Japan Tobacco, Inc. Mitsubishi Corp. Nidec Corp. Olympus Corp. Sumitomo Mitsui Financial Group, Inc. T&D Holdings, Inc. Tokyo Gas Co., Ltd. Total Japan Netherlands0.8% Heineken NV Norway1.1% Telenor ASA Russia1.7% Globaltrans Investment PLC Sponsored GDR (c) LUKOIL Sponsored ADR Total Russia Singapore2.6% DBS Group Holdings, Ltd. Singapore Telecommunications, Ltd. Total Singapore Spain1.3% Banco Santander SA Sweden1.9% Telefonaktiebolaget LM Ericsson, B Shares Switzerland12.9% Nestle SA Novartis AG Roche Holding AG Swisscom AG UBS AG (a) Zurich Financial Services AG Total Switzerland Turkey1.3% Turkcell Iletisim Hizmetleri AS ADR United Kingdom24.9% BAE Systems PLC BG Group PLC BP PLC British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC National Grid PLC Old Mutual PLC Prudential PLC Reckitt Benckiser Group PLC Tesco PLC Unilever PLC Vodafone Group PLC Total United Kingdom Total Common Stocks (Identified cost $355,873,513) Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description (000) Value Lazard Retirement International Equity Portfolio (concluded) Repurchase Agreement5.1% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $16,860,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $16,838,925) Proceeds of $16,505,046 (Identified cost $16,505,000) $ 16,505 $ Total Investments98.2% (Identified cost $372,378,513) (b) $ Cash and Other Assets in Excess of Liabilities1.8% Net Assets100.0% $ Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement Emerging Markets Equity Portfolio Common Stocks92.1% Argentina2.1% Tenaris SA ADR $ Bahrain0.5% Investcorp Bank BSC GDR Investcorp Bank BSC GDR (c) Total Bahrain Brazil9.2% Banco do Brasil SA Companhia de Concessoes Rodoviarias Empresa Brasileira de Aeronautica SA ADR Iochpe Maxion SA JHSF Participacoes SA Redecard SA Souza Cruz SA Total Brazil Canada0.5% First Quantum Minerals, Ltd. China0.5% Shougang Concord International Enterprises Co., Ltd. Egypt3.3% Eastern Tobacco Egyptian Company for Mobile Services Orascom Construction Industries Orascom Telecom Holding SAE Total Egypt Hungary0.7% OTP Bank Nyrt (a) India8.2% Grasim Industries, Ltd. Hero Honda Motors, Ltd. Oil and Natural Gas Corp., Ltd. Punjab National Bank, Ltd. Satyam Computer Services, Ltd. State Bank of India Total India Indonesia6.7% PT Astra International Tbk PT Bank Mandiri Tbk PT Telekomunikasi Indonesia Tbk Sponsored ADR PT United Tractors Tbk Total Indonesia Israel3.8% Bank Hapoalim BM Delek Automotive Systems, Ltd. Israel Chemicals, Ltd. Total Israel Malaysia1.9% British American Tobacco Malaysia Berhad PLUS Expressways Berhad Total Malaysia Mexico3.8% Desarrolladora Homex SA de CV ADR (a) Fomento Economico Mexicano SAB de CV Sponsored ADR Grupo Televisa SA Sponsored ADR Kimberly-Clark de Mexico SAB de CV, Series A Total Mexico Pakistan0.3% Pakistan Petroleum, Ltd. Philippines3.0% Philippine Long Distance Telephone Co. Sponsored ADR Russia9.7% Eurasia Drilling Co., Ltd. GDR (c) Evraz Group SA GDR LUKOIL Sponsored ADR Mechel Sponsored ADR Mobile TeleSystems Sponsored ADR Oriflame Cosmetics SA SDR Total Russia Singapore0.5% Cosco Corp. (Singapore), Ltd. ADR South Africa14.9% Aquarius Platinum, Ltd. Kumba Iron Ore, Ltd. Massmart Holdings, Ltd. Murray & Roberts Holdings, Ltd. Naspers, Ltd., N Shares Nedbank Group, Ltd. Pretoria Portland Cement Co., Ltd. Sanlam, Ltd. Steinhoff International Holdings, Ltd. Truworths International, Ltd. Total South Africa South Korea11.3% Amorepacific Corp. GS Engineering & Construction Corp. Hite Brewery Co., Ltd. (a) Hite Holdings Co., Ltd. Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Retirement Emerging Markets Equity Portfolio (concluded) Kookmin Bank $ Samsung Electronics Co., Ltd. GDR (c) Shinhan Financial Group Co., Ltd. Woongjin Coway Co., Ltd. Total South Korea Taiwan4.1% Advanced Semiconductor Engineering, Inc. Advantech Co., Ltd. Hon Hai Precision Industry Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Total Taiwan Thailand1.1% Banpu Public Co., Ltd. Turkey6.0% Ford Otomotiv Sanayi AS Turkcell Iletisim Hizmetleri AS Turkiye Is Bankasi, C Shares Total Turkey Total Common Stocks (Identified cost $381,964,247) Preferred Stocks6.5% Brazil6.5% AES Tiete SA Companhia Energetica de Minas Gerais Companhia Vale do Rio Doce, A Shares Klabin SA Suzano Papel e Celulose SA Tam SA Sponsored ADR Total Brazil Total Preferred Stocks (Identified cost $28,853,221) Principal Amount Description Value Repurchase Agreement2.3% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $7,800,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $7,790,250) Proceeds of $7,635,021 (Identified cost $7,635,000) $ Total Investments100.9% (Identified cost $418,452,468) (b) $ 331,957,009 Liabilities in Excess of Cash and Other Assets(0.9)% ) Net Assets100.0% $ 329,058,286 Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost, aggregate gross unrealized appreciation, aggregate gross unrealized depreciation and the net unrealized depreciation are as follows: Aggregate Aggregate Gross Gross Net Aggregate Unrealized Unrealized Unrealized Portfolio Cost Appreciation Depreciation Depreciation Retirement U.S. Strategic Equity $ Retirement U.S. Small Cap Equity Retirement International Equity 53,488,462 Retirement Emerging Markets Equity 86,495,459 (c) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At September 30, 2008, these securities amounted to 0.4% and 3.7% of net assets of Lazard Retirement International Equity Portfolio and Lazard Retirement Emerging Markets Equity Portfolio, respectively, and are considered to be liquid. Security Abbreviations : ADR  American Depositary Receipt GDR  Global Depositary Receipt REIT  Real Estate Investment Trust SDR  Swedish Depositary Receipt Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Portfolio holdings by industry (as percentage of net assets), for those Portfolios previously presented by country: Lazard Lazard Retirement Retirement International Emerging Equity Markets Equity Industry Portfolio Portfolio Agriculture  % % Alcohol & Tobacco Automotive Banking Building Materials  Cable Television  Commercial Services Construction & Engineering  Consumer Products Drugs  Electric Energy Exploration & Production Energy Integrated Energy Services Financial Services Food & Beverages Forest & Paper Products  Gas Utilities  Housing Insurance  Leisure & Entertainment Manufacturing Metals & Mining  Real Estate  Retail Semiconductors & Components Technology Technology Hardware Telecommunications Transportation Subtotal Repurchase Agreements Total Investments % % Lazard Retirement Series, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Valuation of Investments : Market values for securities listed on the New York Stock Exchange (NYSE), NASDAQ national market or other U.S. exchanges or markets are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the NYSE (normally 4:00 p.m. Eastern time) on each valuation date; securities not traded on the valuation date are valued at the closing bid price. Lazard Retirement Series, Inc. (the Fund) values NASDAQ-traded securities at the NASDAQ Official Closing Price, which may not be the last reported sales price in certain instances. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when a Portfolios net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds investment manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of a Portfolio will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Lazard Retirement Series, Inc. Portfolios of Investments (concluded) September 30, 2008 (unaudited) Fair Value Measurements: The Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008. In accordance with SFAS 157, fair value is defined as the price that the Fund would receive to sell an asset, or would pay to transfer a liability, in an orderly transaction between market participants at the date of measurement. SFAS 157 also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurement that is based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer, broadly, to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Funds own assumptions about the assumptions that market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Funds investments by the above fair value hierarchy levels as of September 30, 2008: U.S. Strategic U.S. Small Cap Equity Portfolio Equity Portfolio Investments Investments Level in Securities in Securities Level 1 $ 3,764,095 $ 47,412,175 Level 2 - 4,374,000 Level 3 - - Total $ 3,764,095 $ 51,786,175 International Equity Emerging Markets Portfolio Equity Portfolio Investments Investments Level in Securities in Securities Level 1 $ 302,385,051 $ 324,322,009 Level 2 16,505,000 7,635,000 Level 3 - - Total $ 318,890,051 $ 331,957,009 Other information regarding the Fund is available in the Funds most recent Report to Shareholders. This information is also available on the Funds website at www.LazardNet.com as well as on the Securities and Exchange Commissions website at www.sec.gov. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrants most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits . Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazard Retirement Series, Inc. By: /s/ Charles Carroll Charles CarrollChief Executive Officer Date: November 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Charles Carroll Charles CarrollChief Executive Officer Date: By: November 28, 2008 /s/ Stephen St. Clair Stephen St. ClairChief Financial Officer Date: November 28, 2008
